 In the Matter Of CRAWFORDSVILLE FOUNDRYCOMPANYandINTERNA-TIONAL MOLDERS AND FOUNDRY WORKERS UNION OF NORTH AMERICA,LOCAL 372, AFLCase -No. 11-R-831.-Decided October 12, 1945Mr. Chase Harding,of Crawfordsville, Ind., andMr. Fae Patrick,of Indianapolis, Ind., for the Company.Messrs. Lester CampbellandElmer Reynolds,of Cincinnati, Ohio,for the Union.Mr. Joseph D. Manders,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon amended petition duly filed by International Molders andFoundry Workers, Local 372, AFL,' herein called the Union, allegingthat.a question affecting commerce had arisen concerning -the repre-sentation of employees of Crawfordsville Foundry Company, Craw-fordsville, Indiana, herein called the Company, the National LaborRelations-Board provided for an appropriate hearing upon due noticebeforeWilliam O. Murdock, Trial Examiner.The hearing was heldat Crawfordsville, Indiana, on July 9, 1945.The Company and theUnion appeared- and participated.All parties were afforded fullopportunity to:be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes, the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Crawfordsville Foundry Company, an Indiana corporation,operates a foundry at Crawfordsville, Indiana, where it is engaged in1At the hearing, the Unionorally amendedthe petition,correcting its name to read asherein stated04 N L R. B., No. 22.104 CRAWFORDSVILLE FOUNDRY COMPANY105the manufacture and sale of grey-iron castings.The Crawfordsvillefoundry is the sole plant involved in this proceeding.The principalraw materials used by the Company in, its manufacturing processesare pig iron, scrap iron, coke, molding sand, core sand, core oil, andfire clay.During 1944 the Company purchased raw materials valuedat approximately $50,000, of which approximately 50 percent wasshipped to the Crawfordsville foundry from points outside the Stateof Indiana.During the same period, the Company sold'finished prod-'acts' valued at approximately $100,000, of which almost 11/2 percentwas shipped to points outside the State of Indiana.We find that the Company's operations at the Crawfordsvillefoundry affect commerce within the meaning of the National LaborRelations Act.-II.TIIE ORGANIZATION INVOLVEDInternationalMolders and Foundry Workers Union of NorthAmerica, Local 372, affiliated with the American Federation of Labor,is a labor organization admitting to' membership employees of theCompany.III.TIIE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees until',the Unionhas been certified by the Board in an appropriate unit: -A statement of a Board agent, introduced into the evidence at thehearing, indicates that the Union represents.a substantial number ofemployees in the unit hereinafter found appropriate.' -We find that a' question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TIIE APPROPRIATE UNITThe parties stipulated, and we find, that all production and main-tenance employees of the Company at its Crawfordsville, Indiana,plant, 'excluding office and clerical employees, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) ofthe Act.2 SeeMatterof Crawfordsville Foundry Company, 40 NL. R B 5268 The FieldExaminerreported that the Union submitted 27 authorizationcards, andthat there were 33 employees in the unit petitioned for. 106DECISIONSOF,NATIONALLABOR RELATIONS, BOARDV.THE DETERMINATION OF REPRESENTATIVESWe shall direct .that the question concerning representation whichhas arisen be resolved by 'an election by' secret ballot among the,employees in' the appropriate unit who, were employed during the,pay -roll period' immediately preceding. the date of the Direction ofElection,herein, subject to, the limitations and additions ,set forth inthe Direction.DIRECTION, OF ELECTIONBy virtue of and pursuant to the power rested ' in the NationalLabor Relations Board by Section 9 (c)' of the National Labor Rela-tions Act, and pursuant to Article III;, Sectioii 9, of National LaborRelations Board Rules and Regulations Series 3, as amended, it isherebyDIRECTED that, as part- of the investigation to ascertain represen-tatives for the purposes of collective bargaining with CrawfordsvilleFoundry Company, Crawfordsville, Indiana, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the,Regional Director for the Eleventh Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules andRegula-tions, among the employees in the unit found-appropriate in SectionIV,, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those ,employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior' tothe date, of the election, to determine whether or not they desire to berepresented by International Molders and-Foundry Workers Unionof North America, Local 372, A. F. of L.,,for the purposes of collec-tive bargaining.',-